Citation Nr: 1103975	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for loss of use of a 
creative organ.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to September 
1952, January 1953 to September 1953, and December 1954 to 
October 1970.  

These issues are on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

In February 2007 and July 2007, the Board remanded the case to 
afford the Veteran a hearing.  In October 2007, a videoconference 
hearing was held before the undersigned Veterans Law Judge, who 
is the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the hearing transcript is in 
the claims folder.  

When the case was before the Board, in January 2008, it denied 
appeals for an increased evaluation for an amputation of the 
terminal phalanx of the left ring finger; arthritis of the hands; 
as well as service connection for multiple myeloma, a gall 
bladder disability, hypertension and a skin disorder.  Service 
connection was granted for the residuals of a transurethral 
resection of the prostate.  The remaining issues were remanded 
for medical examination and opinions.  For some issues, 
examinations were done and the opinions were obtained.  

In May 2010, the Board found that the development needed for some 
issues had been accomplished and denied increased ratings for 
gout of the right ankle, degenerative arthritis of the cervical 
spine, and degenerative arthritis of the lumbar spine.  Service-
connection for lumbar radiculopathy of the lower extremities, 
bilaterally, was granted.  The claims for service connection for 
loss of use of a creative organ, a bilateral hip disability, a 
bilateral knee disability, and fibromyalgia were remanded for 
further examination, medical opinions and readjudication.  Part 
of the requested development was accomplished.  In October 2010, 
the agency of original jurisdiction (AOJ) granted service-
connection for degenerative joint disease in the right hip, left 
hip, right knee, and left knee.  There is no record that the 
Veteran has disagreed with any aspect of these grants.  
Therefore, the hip and knee issues are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The claims for service connection for loss of use of a creative 
organ and fibromyalgia remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2010, the Board asked for medical opinions expressed in 
terms of "at least as likely as not."  In July 2010, the 
Veteran had internal medicine and orthopedic examinations, with 
an addendum to the internal medicine examination in August 2010.  
None of the reports expressed the opinions in the requested 
terms.  There were opinions and there were explanations, so the 
Board could hold that there was substantial compliance as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  However, other factors require remand and we would again 
request that the opinions be clearly expressed in terms of "at 
least as likely as not."  

The failure to use the requested terminology resulted in a 
failure of analysis and has led to some significant ambiguity.  
In his July 2010 report, the internal medicine specialist wrote 
that he "had no reason to believe that it (the erectile 
dysfunction) is at all related to any factors except for possibly 
progressive age.  However, he did have a transurethral resection 
of the prostate in the 1980's."  This comment would appear to 
raise the possibility of a link between the erectile dysfunction 
and the service-connected transurethral resection of the 
prostate.  However, how strong that link is or is not, and why, 
is not explained.  Thus, we find that the Board's request for an 
examination and medical opinion on the erectile dysfunction has 
not been complied with.  The Court has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders and that VA 
has a duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In relation to the claim for loss of use of a creative organ, 
during the October 2007 video hearing, the question was raised as 
to whether this Vietnam Veteran had diabetes.  The Board must 
consider all bases for a claim that are reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  

The January 2008 Board remand noted that, in January 1973, a 
private physician had diagnosed borderline diabetes mellitus.  
Also, in October 2001, VA laboratory studies disclosed elevated 
blood glucose levels.  Additionally, some of the Veteran's 
claims, including his lower extremity claims and loss of use of a 
creative organ could be related to diabetes.  Since the Veteran 
served in Vietnam, the possibility that he had underlying 
diabetes mellitus as a cause of his erectile dysfunction needed 
to be considered and developed.  Specifically, he needed the 
appropriate testing to determine if he has diabetes mellitus and 
its manifestations.  The AOJ was to schedule the Veteran for an 
examination to determine if he has diabetes mellitus.  This was 
to include any tests or studies needed to diagnose the disability 
and its manifestations.  The Board noted that it had been over 9 
years since the last tests.  However, those 2008 remand 
instructions were not complied with.  The August 2008 examination 
reported that the Veteran was not known to be diabetic and he did 
not take medications to treat diabetes.  The diagnosis was 
diabetes is not detected.  The Veteran had an examination for 
diabetes and fibromyalgia in September 2008.  On that report, it 
was written that the Veteran claimed not to have diabetes 
mellitus and the diagnosis was no evidence of diabetes mellitus.  
Neither of these reports reflects the required examination of the 
Veteran.  The presence or absence of diabetes is determined by 
laboratory tests.  Here, neither August nor September 2008 
examination did the necessary diagnostic tests.  There were no 
tests for glucose in the Veteran's blood or his urine, even 
though, as pointed out above the last tests were years ago and 
included a positive result.  In May 2010, the Board concluded 
that the directions in the previous remand were not complied 
with.  It noted that the Court has held that a remand by the 
Board confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  See Stegall, at 
271.  Consequently, the Board remanded the issue to comply with 
our previous instructions, particularly the necessary tests for 
diabetes.  

The Veteran was given an internal medicine examination in July 
2010.  Again, the requested laboratory studies were not done, in 
continued violation of Stegall.  To exacerbate the situation, in 
July 2010, the internal medicine examiner recommended tests for 
hemoglobin A1c as well as fasting blood sugar.  These tests were 
not done, in violation of Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  While the Board regrets the further delay, under these 
circumstances, we must again remand these issues for compliance 
with the previous remands and recommendations of the examiners.  

In the January 2008 Board remand, it was noted that VA clinical 
records on August, September, and October 1999 posit an 
impression of fibromyalgia.  In light of the documented lengthy 
history of joint complaints, a current examination was deemed 
desirable to determine if the Veteran has fibromyalgia and any 
relation to service or service-connected disability.  The Veteran 
was examined in September 2008; however, the examiner was not 
able to respond to the Board's questions.  He recommended that 
the Veteran be re-evaluated at the rheumatology clinic in hopes 
of an accurate diagnosis.  This was not done.  Following the May 
2010 Board remand, the Veteran was examined by a specialist in 
internal medicine.  In his July 2010 report, he expressed the 
opinion that a rheumatologic evaluation might be worthwhile.  
This was not done, even though the Board, in its remand had 
specified that all recommended specialist examinations should be 
done.  The Court has held that when an examiner recommends 
examination by a specialist it must be done.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  We now have two 
recommendations for a rheumatology examination.  Consequently, 
the Board remands for such examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The medical opinions requested below 
should be clearly expressed in terms of 
whether it is "at least as likely as 
not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

2.  The Veteran should be scheduled for 
laboratory studies to determine if he has 
diabetes mellitus.  These should include 
tests for hemoglobin A1c as well as 
fasting blood sugar.  Any other blood and 
urine tests and any other tests or studies 
needed to diagnose the diabetes mellitus 
and its manifestations should be done.  
Thereafter, a physician should review the 
results and express an opinion as to 
whether it is "at least as likely as 
not" that the Veteran has diabetes 
mellitus.  

3.  After the above requested laboratory 
studies are done, the Veteran should be 
scheduled for examination by a urologist.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies needed 
to diagnose the disability and its 
manifestations should be done.  

a.  The examiner should explain an opinion 
as to why the Veteran does or does not 
have loss of use of a creative organ.  

b.  If the Veteran has lost the use of his 
creative organ, the examiner should 
express an opinion as to whether it is at 
least as likely as not due to service or 
to a service-connected disability, such as 
the residuals of a transurethral resection 
of the prostate.  A complete explanation 
for the opinion should be provided.  

c.  If it is at least as likely as not 
that the Veteran has diabetes mellitus, 
the urologist should express an opinion as 
to whether it is at least as likely as not 
that the Veteran's erectile dysfunction is 
due to the diabetes mellitus.  A complete 
explanation for the opinion should be 
provided.  

4.  The Veteran should be scheduled for 
examination by a rheumatologist to 
determine if he has fibromyalgia.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  Any tests or studies needed 
to respond to the following should be 
done.  All recommended specialist 
examinations should be done.  The 
examiner(s) should respond with a complete 
explanation.  

a.  Is it at least as likely as not that 
the Veteran has fibromyalgia?  What 
findings support the diagnosis?  The 
examiner should explain the basis for his 
conclusion.  

b.  If it is at least as likely as not 
that the Veteran has fibromyalgia, is it 
at least as likely as not that the 
fibromyalgia was incurred or aggravated 
during his active service?  What findings 
or other factors support this conclusion?  

c.  If it is at least as likely as not 
that the Veteran has fibromyalgia, is it 
at least as likely as not that the 
fibromyalgia is proximately due to or the 
result of a service-connected disease or 
injury?  What findings or other factors 
support this conclusion?  

5.  Thereafter, the AOJ should 
readjudicate the remanded issues.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims file 
since the last SSOC.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



